331 F.2d 742
Harold B. GREEN, Appellant,v.R. P. BALKCOM, Jr., Warden, Georgia State Prison, Reidsville, Georgia, Appellee.
No. 20820.
United States Court of Appeals Fifth Circuit.
April 23, 1964.

Harold B. Green, pro se.
Howard P. Wallace, Asst. Atty. Gen, of Georgia, Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, and POPE* and BROWN, Circuit Judges.
PER CURIAM:


1
It appearing that the appellant has failed to exhaust any state remedies open to him in an effort to seek redress of the wrong complained of, the trial court properly dismissed the petition for habeas corpus.


2
The judgment is affirmed.



Notes:


*
 Of the Ninth Circuit, sitting by designation